Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 1 of 9

United States District Court
for the
Souther District of New York

DITECH FINANCIAL LLC FKA GREEN  )
TREE SERVICING LLC )
) Civil Action No. 18-cv-8963
Plaintiff )
V. ) DEFAULT JUDGMENT OF
FORECLOSURE AND SALE

GARY N SCOLLARD, STACY A.
SCOLLARD, KEYBANK, NATIONAL
ASSOCIATION, SUCCESSOR BY
MERGER TO KEY BANK USA,
NATIONAL ASSOCIATION,
SUCCESSOR BY MERGER TO
CHAMPION MORTGAGE, A DIVISION
OF KEYBANK NATIONAL
ASSOCIATION

Ne Ne eee eee ee er

Defendant(s) — . )
Ke Ordecto Shr Carte

Before the Court 1s b-motion for default judgment against Gary N. Scollard and Stacy A.
Scollard, pursuant to Fed. R. Civ. P. §55 and L. R. Civ. P. §55, filed on Cele. 12,2020 .
2498- This action was commenced by the filing of the Summons and Complaint on October J,
2018, a copy of which was served on Gary N. Scollard on October 9, 2018, served on Stacy A.
Scollard on October 5, 2018 and served on KeyBank, National Association, successor by merger
to Key Bank USA, National Association, successor by merger to Champion Mortgage, a division
of KeyBank National Association on October 9. 2018. Gary N Scollard, Stacy A. Scollard and
KeyBank, National Association, successor by merger to Key Bank USA, National Association,
successor by merger to Champion Mortgage, a division of KeyBank National Association did not

answer or move with respect to the Complaint and the time to do so expired. Plaintiff requested a

Certificate of Default on January 24, 2019, and such certificate was entered by the Clerk of the

a Court on February 14, 2019.

  

 

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 2 of 9

Plaintiff complied with the rules for securing a default judgment and a judement of
foreclosure and sale under New York law. Accordingly. itis hereby

ORDERED, ADJUDGED AND DECREED, the Plaintiffs motion is granted; and it is
further

ORDERED, ADJUDGED AND DECREED, the Plaintiff is awarded default judgment
pursuant to Fed. R. Civ. P. §55(b)(2); and it is further

ORDERED, ADJUDGED AND DECREED, that Judgment of Foreclosure and Sale iS

in the amount of $324,298.88 with an unpaid principal balance of $297,939.31 as of July_9,

 

 

2019, with contractual interest at the rate of 4.250% percent which results in a daily per diem
rate of $34.69 until entry of this order and the statutory rate thereafter; and it is further

ORDERED, ADJUDGED AND DECREED, the mortgaged property at 58 Halcyon
Terrace, New Rochelle, NY 10801, (“Property”) cannot be sold in parcels; and it is further

ORDERED, ADJUDGED AND DECREED, that the Property shall be sold pursnant to
RPAPL §1351, a deed be issued in accordance with RPAPL §$1353(1) and that the sale proceeds
be distributed in accordance with RPAPL §1354; and it is further

ORDERED, ADJUDGED AND DECREED, that the Property be sold in one parcel at
public auction to the highest bidder, as authorized under RPAPL §231(1), at the Lobby of the
County Courthouse, 11] Dr. Martin Luther King Jr. Boulevard, City of White Plains, by Naomi
R. Duker, Esq. 470 Mamaroneck Avenue. Suite 210, White Plains. NY 914-997-0981, who is
hereby appointed Referee to effectuate the sale of the Property; that public notice of the time and
place of the sale be made by the Referee in compliance with RPAPL §231(2)(a) and the practice
of this Court, and published in The Journal News or in publication in compliance with RPAPL

§231; and it is further

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 3 of 9

ORDERED, ADJUDGED AND DECREED, that the Property be sold in “as 1s”
condition defined as the condition the premises are in as of the date of sale and continuing
through the date of closing. and that said sale shall be subject to:

(a) Rights of the public and others in and to any part of the Property that lies within

the bounds of any street. alley. or highway: restrictions and easements of record;

(b) Any state of facts that an accurate, currently dated survey might disclose;

(c) Rights of tenants, occupants or squatters. if any, It shall be the responsibility of
the Purchaser to evict or remove any parties in possession of the Property being
foreclosed. There shall be no pro-rata adjustment in favor of the purchaser for
any rents that are paid for a period after the date of the foreclosure sale, and

(d) — The right of redemption of the United States of America, if any; and it is further

ORDERED, ADJUDGED AND DECREED, in accordance with RPAPL §1353(1) that
the Plaintitf or any other partics to this action may become the purchaser or purchasers at such
sale; and it is further

ORDERED, ADJUDGED AND DECREED, that the Referee at the time of sale may
accept a written bid from the Plaintiff or the Plaintiff's attorneys, just as though the Plaintiff
were physically present to submit said bid; and it is further

ORDERED, ADJUDGED AND DECREED, that the terms of sale, to the extent they
do not contradict this judgment or violate any Jaw, shall be binding in all respects on the
purchaser; and it is further

ORDERED, ADJUDGED AND DECREED, that after sale the Referee shall deposit, in
his/her name as Referee, the initial bid deposit in his/her IOLA or Separate Account, in a bank or

trust company authorized to transact business in New York. This account shall be used solely to

wo

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 4 of 9

complete the closing of the sale and payment of the items referenced herein as needed; and it is
further

ORDERED, ADJUDGED AND DECREED, that in accordance with RPAPL §1351())
upon payment of the purchase price the Referee execute a deed to the purchaser; and it is further

ORDERED, ADJUDGED AND DECREED, that in accordance with RPAPL §1354
upon payment of the purchase price the Referee is directed to make the following payments or
allowance from the sale proceeds to the plainuff,

FIRST: Payment pursuant to CPLR §8003, by the Referee of five hundred dollars
($500.00) which represents the statutory fees for his/her conducting the sale of the subject
Property.

SECOND: Payment by the Referee for the costs of advertising or posting as listed on
bills submitted to and certified by the Referee to be correct.

THIRD: Payment, in accordance with RPAPL §1354(1) by the Referee to the Plaintiff or
its attorney for the following: amount due Plaintiff; costs and disbursements; attorney fees and an
additional allowance, if awarded.

Amount Due Plaintiff. $323,303.88 including interest through July 9, 2019, together

 

with interest at the Note rate (4.250%) until the date of entry of this Judgment, and thereafter at
the statutory rate until the date of transfer of the Referee’s Deed.

Costs and Disbursements, $995.00 adjudged to the Plaintiff for costs and disbursements
in the action, which will be taxed by the County Clerk and inserted herein, with interest at the
Judgment rate thereon from the date of entry hereof.

FOURTH: Payment, in accordance with RPAPL §1354(2), of all taxes, assessments and

water rates that are Jiens upon the Property and redeem the Property from any sales for unpaid

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 5 of 9

taxes. assessments. or water rates that have not apparently become absolute with such interest or
penalties which may lawfully have accrued thercon to the day of payment.

ORDERED, ADJUDGED AND DECREED, that Plaintiff may, after entry of this
judgment, make all necessary advances for inspections and maintenance of the Property, taxes,
insurance premiums or other advances necessary to preserve the Property, whether or not said
advances were made prior to or afier entry of judgment, so long as said advances are not
included in the amount due Plainulf awarded herein. and that the Referee be provided with
receipts for said expenditures, which amounts together with interest thereon at the Note rate from
the date of the expense until the date of entry of this Judgment, then with interest at the Judgment
rate until the date of transfer of the Referee’s Deed shall be included in the amount due Plaintiff;
and it is further

ORDERED, ADJUDGED AND DECREED, that if the Plaintiff is the purchaser at
sale, the Referee shall nol require the Plaintiff to pay either a deposit or the bid amount, but shall
execute and deliver to the Plaintiff a Deed of the premises sold upon the payment of the statutory
fees of $500.00 for conducting the sale of. the subject Property. Plaintiff shall provide the
Referee with proof of the amounts paid for taxes, assessments and water rates upon recording of
the deed. The balance of the bid amount shall be applied to the amounts due to the Plaintiff as
specified herein and that if after applying the balance of the bid amount there is a surplus,
Plaintiff shall pay it to the Referee, who shall deposit the funds. In accordance with RPAPL
§1354(4), the Referee shall take receipts for the money so paid out by him/her and file the same
with his/her report of sale, and that he/she deposit the surplus moneys, if any, with the Treasurer
of Westchester County within five (5) days after same shall be received and ascertainable, to the

credit of this action, to be withdrawn only upon the order of the court, signed by a Justice of this

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 6 of 9

Court: that the Referee make a report of such sale under oath showing the disposition of the
proceeds of the sale and accompanied by the vouchers of the persons to whom the payments
were made with Clerk of the County of Westchester within thirty (30) days of completing the
sale, and exccuting the proper conveyance to the purchaser; and it is further

ORDERED, ADJUDGED AND DECREED, transfer tax is not a lien upon the Property
oy an expense of sale, but rather an expense of recording the deed. All expenses of recording the
Referee’s Deed shall be paid by the purchaser and not the Referee from sale proceeds. Purchaser
shall be responsible for interest accruing on real property taxes after the date of the foreclosure
sale; and it is further

ORDERED, ADJUDGED AND DECREED, the Referee make a report of sale in
accordance with RPAPL §1355 (1), showing the disposition of the sale proceeds accompanied by
the receipts for payments made and file it with the Clerk of the Court within thirty (30) days of
completing the sale; and it is further

ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at such
sale be let into possession on producing the Referee’s Deed; and it is further

ORDERED, ADJUDGED AND DECREED, that each and all of the Defendants in this
action and all persons claiming under them, or any or either of them, after the filing of such
Notice of Pendency of this action, be and they hereby are, barred and foreclosed of all night,
claim, lien, title, interest and equity of redemption in the said Property and each and every part
thereof; and it is further

ORDERED, ADJUDGED AND DECREED, that the liens of the Plaintiff other than
the Mortgage or Mortgages that are the subject matter of this action are also foreclosed herein as

though the Plaintiff was named as a party Defendant, specifically reserving to the Plaintiff its

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 7 of 9

right to share in any surplus monies as a result of such position as a hen creditor; and it js further

ORDERED, ADJUDGED AND DECREED, that by accepting this appointment, the
Referee certifies that he/she is in compliance with Part 36 of the Rules of the Chief Judge (22
NYCRR. Part 36). including. but not limited to, §36.2(c) (“Disqualification from appointment”)
and §36.2(d) (“Limitations on appointments based upon compensation”) and if the Referee is
disqualified [rom receiving an appointment pursuant to the provisions of that Rule, the Referee
shall notify the appointing Judge forthwith; and no fee shall be paid to such appointee until said
appointee has filed all necessary OCA forms with the Court; and it is further

ORDERED, ADJUDGED AND DECREED, that pursuant to CPLR §8003(b), absent
application to the court, further court order, and compliance with Part 36 of the Rules of the
Chief Judge, the Referee shall not demand, accept or receive more than the statutory amount of
five hundred dollars ($500.00) otherwise payable to the Referee for the foreclosure sale stage,
regardless of adjournment, delay or slay of the sale; and it is further

ORDERED, ADJUDGED AND DECREED that the property be sold by the Referee, in
accordance with RPAPL §1351(1); that the date of the judgment is deemed the date it is entered;
and that if the Referee cannot conduct the sale within 90 days of the date of the judgment, in
accordance with Fed. R. Civ. P. §6(b), the time fixed by RPAPL §1351(1) is extended for the
Referee to conduct the sale as soon as reasonably practicable; and it is further

ORDERED, ADJUDGED AND DECREED, that the Referee is prohibited from
accepting or retaining any funds for him/herself or paying funds to him/herself without
compliance with Part 36 of the Rules of the Chief Administrative Judge; and it is further

ORDERED, ADJUDGED AND DECREED, that the lien that appears to be prior and

adverse to the mortgage being foreclosed, namely the lien of Defendant KeyBank, National

 
Case 7:18-cv-08963-NSR Document 29 Filed 08/20/19 Page 8 of 9

Association. successor by merger lo Key Bank USA, National Association, successor by merger

gage. a division of KeyBank National Association, is/are hereby declared

o

to Champion Mort
invalid and extinguished pursuant to RPAPL Article 15; and it is further

ORDERED, ADJUDGED AND DECREED, that all Defendants and all persons or
entities claiming by, through or under them, be and are hereby forever barred and foreclosed of
and from all right. claim, lien. interest or equity of redemption in and to said mortgaged
premises; and it is further

ORDERED, ADJUDGED AND DECREED, that the record be reformed to reflect that
the lien of Defendant, KeyBank, National Association, successor by merger to Key Bank USA,
National Association, successor by merger to Champion Mortgage, 4 division of KeyBank
National Association is/are invalid and extinguished; and it is further

ORDERED, ADJUDGED AND DECREED, the Westchester County Clerk upon the
payment of its requisite fees, shall record and index a certified copy of this Judgment in the same

manner as the lien being extinguished.

 

UNI
THE SOUTHERN DISTRICT OF NEW
YORI

White Plains, New York

Dated: (Vac (Vote |

 
Case 7:1 8:6v OR9G3:NRR BECUMSht 6° rielPecGerls page Soro °

Schedule A - Legal Description

All that certain plot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the City of New Rochelle, County of Westchester and State of New York,
shown and designated as Lot 17, Block G on a certain Map entitled, Map of the Third Subdivision of
Halcyon Park in New Rochelle, N.Y. , made by W.L. Hayes, C. & §., dated January 1906 and filed in
the County Clerk's Office, Westchester County, Division of Land Records, formerly Register's Office of
Westchester County on February 7, 1906 as Map No. 1589.

Also shown on a final map of the entire tract on North Avenue, New Rochelle, New York, developed by
Howard S. Meighan, Esq., and known as Halcyon Park, dated November 1906 and filed in the County
Clerk's Office, Westchester County, Division of Land Records, as Map No, 1682.

 
